PER CURIAM.
Affirmed. See Joseph v. State, 868 So.2d 5, 8 (Fla. 4th DCA 2004) ("[The defendant] was not asked for his opinion of the detective's credibility. [He] was not required to choose between conceding the point or branding the detective as a liar. Asking whether another witness is 'wrong,' 'not accurate,' or 'mistaken' is very different from asking whether the witness is a liar.") (internal citations omitted); U.S. v. Gaines, 170 F.3d 72, 82 (1st Cir. 1999) ("The witness was not required to choose between conceding the point or branding another witness as a liar."); U.S. v. Gaind, 31 F.3d 73, 77 (2d Cir. 1994) ("Asking a witness whether a previous witness who gave conflicting testimony is 'mistaken' highlights the objective conflict without requiring the witness to condemn the prior witness a purveyor of deliberate falsehood, i.e., a 'liar.' ").